An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1384
                       NORTH CAROLINA COURT OF APPEALS
                           Filed:      16 September 2014
STATE OF NORTH CAROLINA

                                          Brunswick County
      v.
                                          Nos. 08 CRS 52588, 3040, 11 CRS 1781

CREIG WIAND BRYANT


      Appeal    by   defendant     from    judgments    entered     17   September

2012 by Judge Thomas H. Lock in Brunswick County Superior Court.

Heard in the Court of Appeals 8 May 2014.

      Attorney General Roy Cooper, by Special                   Deputy    Attorney
      General Jonathan P. Babb, for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate
      Defender Paul M. Green, for Defendant.

      ERVIN, Judge.


      Defendant      Creig     Wiand      Bryant    appeals     from     judgments

sentencing him to consecutive terms of imprisonment based upon

his convictions for robbery with a             dangerous weapon, conspiracy

to commit murder, and first degree murder.                On appeal, Defendant

argues that the trial court erred by refusing to admit certain

evidence on hearsay-related grounds and to allow Defendant to

have access to certain documents.             In addition, Defendant argues

that we should either grant the motion for appropriate relief
                                      -2-
that he has filed on appeal or remand this case to the trial

court for an evidentiary hearing.            After careful consideration

of   Defendant’s   challenges    to   the    trial   court’s   judgments   in

light of the record and the applicable law, we conclude that the

trial court’s judgments should remain undisturbed.

                         I. Factual Background

                         A. Substantive Facts

                         1. State’s Evidence

      On 30 May 2007, Delphia and Howard Bryant sold three acres

of real property located at 1820 Stone Chimney Road in Supply to

Defendant.    Subsequently, Defendant, who owned a rifle with a

scope, developed financial problems, having borrowed money from

a “loan shark” in order to purchase a tractor-trailer truck.

      After incurring that indebtedness, Defendant expressed an

interest in selling the         Stone Chimney Road property to Adam

Bradshaw in order to obtain money to repay the “loan sharks,”

who were pressing him for payment.             According to the proposed

arrangement   between   Defendant      and   Mr.   Bradshaw,   Mr.   Bradshaw

would, after obtaining title, refrain from selling the property;

allow Defendant to repay the purchase price, with interest; and

return title to the property to Defendant at the completion of

the repayment process.
                                           -3-
       Mr. Bradshaw worked as a real estate broker for Century 21

and was known for driving a royal blue Mustang convertible.                          Mr.

Bradshaw’s Mustang bore a license plate reading “C21King” and                          a

magnetic sign to which his name, telephone number, and the words

“Century         21”   had   been   affixed.           Prior    to   reaching    final

agreement concerning the proposed transaction                        with Defendant,

Mr. Bradshaw informed Robert Schomp, a co-worker and real estate

broker, that Defendant was seeking to sell the Stone Chimney

Road   property        quickly    and   that     it    could    be   purchased   “dirt

cheap.”      Although Mr. Schomp was told that the purchase price

for    the   Stone      Chimney     Road      property    would      be   $29,000,    he

declined to become involved in the proposed transaction out of

“great concern” stemming from the fact that the purchase price

was well below market value.

       On    5    December    2007,     Mr.    Bradshaw        purchased   the   Stone

Chimney Road property from Defendant.                   H. Mac Tyson, II, who had

an office across from Mr. Bradshaw’s, handled the transaction

for Defendant and Mr. Bradshaw.                       According to the agreement

between the parties, Defendant was to receive a sales price of

$22,500 and use the proceeds from the sale of the Stone Chimney

Road property to provide a down payment in connection with the

purchase of a separate tract of land.                    In addition, the parties

agreed that Defendant had the right to repurchase the property
                                                 -4-
from       Mr.     Bradshaw       for     $17,500          if   the     related      option    was

exercised        prior     to     midnight      on     5    June      2008.     The    agreement

between the parties specifically stated that the sales price was

“well below [the] tax value” given Defendant’s need to make a

“quick cash sale.”

       After       purchasing         the      Stone       Chimney      Road    property,      Mr.

Bradshaw         attempted       to     sell    it.         However,      Mr.     Bradshaw     had

trouble selling the property.                        Mr. Bradshaw’s efforts to sell

the property were hampered by a number of factors, including the

repeated theft of the “for sale” signs posted on the property.

Although Defendant was initially pleased by his arrangement with

Mr.    Bradshaw,          he    became      dissatisfied         upon    learning      that    Mr.

Bradshaw had put the property on the market since he had agreed

to pay Mr. Bradshaw $1,500 bi-monthly as part of his effort to

repurchase the property.

       Defendant’s             entire    family       was       upset    by    the    fact    that

Defendant had lost ownership of the property.1                                Defendant was so

upset       that     he    began        stalking       Mr.      Bradshaw       and    told    Lora

Moultrie, his girlfriend, that he was “going to kill the MF” and

enlisted her help to do so.                           As part of that process, Ms.

       1
      Howard and Delphia Bryant recorded a statement in the
office of the Brunswick County Register of Deeds on 31 January
2008, stating that the Stone Chimney Road property was not to be
sold but rather was to be transferred through the family down
the generations.
                                      -5-
Moultrie persuaded Robert Stanley to notarize a quitclaim deed

transferring the property from Mr. Bradshaw to Defendant, an act

that was effectuated without either party being present.                  This

deed was recorded on 1 February 2008.

    Ms.    Moultrie   called    Mr.    Bradshaw    on   16    April   2008    to

discuss selling an abandoned          green   home owned by her sister

located on Watts Road.         Although Ms. Moultrie planned to meet

with Mr. Bradshaw on 24 April 2008 for the purpose of viewing

the property, Mr. Bradshaw canceled their appointment due to

illness.    Subsequently,      Ms.    Moultrie    called     Mr.   Bradshaw   at

approximately 4:00 p.m. on 26 April 2008 for the purpose of

arranging a meeting with Mr. Bradshaw at the Watts Road home.

However, Ms. Moultrie did not plan to attend this meeting given

that it had been arranged to get Mr. Bradshaw to come to the

Watts Road home so that Defendant could kill him.

    On 26 April 2008, Defendant drove a white pickup truck to

the residence of Christy Hughes, where he picked Ms. Hughes up.

At that time, Defendant told Ms. Hughes that he needed to go

somewhere to meet a friend.            After Defendant and Ms. Hughes

arrived at the Watts Road property, Defendant gave Ms. Hughes

the keys to his truck and his telephone, told her to leave the

area, and informed her that he would notify her when it was time

for her to return and pick him up.               Before leaving the Watts
                                       -6-
Road property, Ms. Hughes overheard Defendant speaking to Ms.

Moultrie on the phone for the purpose of asking when “he” was

going to show up.

    Subsequently,      Defendant    called      Ms.    Moultrie       to     tell    her

that Mr. Bradshaw had not arrived.               As a result, Ms. Moultrie

called   Mr.   Bradshaw   to    find    out    why    he   had    not      kept      the

scheduled appointment.         During that conversation, Mr. Bradshaw

stated that, while he was going to be a little late, he still

intended to come to the Watts Road property.                   In light of that

fact, Ms. Moultrie called Defendant at 4:59 p.m. for the purpose

of informing him that Mr. Bradshaw was on his way.

    As he traveled to Watts Road, Mr. Bradshaw spoke with Mr.

Schomp, who had called him at 5:11 p.m. after noticing that Mr.

Bradshaw   was    driving      on   Four      Mile     Road.          During        that

conversation,    Mr.   Bradshaw     told      Mr.    Schomp    that     he    had    an

appointment on Watts Road.          A number of other individuals saw

Mr. Bradshaw signaling for a turn from Four Mile Road onto Watts

Road or having parked his vehicle close to the Moultrie home on

Watts Road.

    At least two hours after Ms. Hughes left him at the Watts

Road property, Defendant called Ms. Hughes and asked her to pick

him from a different location.               After being retrieved by Ms.

Hughes, Defendant returned home to Ms. Moultrie, where he told
                                     -7-
her that he had killed Mr. Bradshaw.         According to Defendant, he

went to the home of a man that Ms. Moutrie did not know named

Chuck, could not get a clean view of Mr. Bradshaw through the

scope of his rifle given that Mr. Bradshaw would not stay still,

and that Chuck had shot Mr. Bradshaw in the back of the head.

At that point, Defendant told Ms. Moultrie that he and Chuck had

dragged Mr. Bradshaw’s body to the end of the road and covered

it with leaves and straw.

    Subsequently, Defendant and Ms. Moultrie went to the Watts

Road property, where Ms. Moultrie observed Defendant retrieving

a gun bag from a wooded area.          After their visit to the Watts

Road area, Defendant and Ms. Moultrie went to South Carolina,

where they purchased gas using a credit card that belonged to

the Bradshaw family.

    Mr.   Bradshaw    and   his    family   were   supposed   to   host   his

father-in-law and his family for dinner at around 4:45 p.m. on

26 April 2008.      Although everyone else had finished dinner by

approximately 7:00 p.m., Mr. Bradshaw’s wife became concerned

because Mr. Bradshaw had failed to come to the planned dinner,

refrained from answering her telephone calls, and did not come

home at all that night.         As a result of the fact that no one had

heard   anything   from   Mr.    Bradshaw   by   the   following   day,   his

family contacted the police and filed a missing person’s report.
                                     -8-
    On 29 April 2008, investigating officers went to Watts Road

after determining that Mr. Bradshaw had been in that area on the

last occasion when anyone had seen him.             As the investigating

officers drove down Watts Road, they smelled a pungent odor.

After noticing a pile of debris that appeared to be able to

contain a body, the investigating officers saw a shoe in front

of the debris pile and feet protruding from the rear.                       Upon

further examination of the debris pile, investigating officers

found Mr. Bradshaw’s body.           A subsequent autopsy established

that Mr. Bradshaw died from a gunshot wound to the back of his

head that was probably inflicted by a high-powered rifle bullet.

    On 1 May 2008, investigating officers went to the abandoned

home on Watts Road, where they found a pool of blood, what

appeared to be fragments of a human skull, and Defendant’s DNA

on hairs recovered from a mattress next to a broken window.                 Ms.

Moultrie eventually led the investigating officers to a location

at which they discovered Mr. Bradshaw’s car.

    On 8 May 2008, Athakus Bryant brought a slug gun with a

mounted   scope   to    the   investigating   officers.         According    to

Athakus   Bryant,      Defendant   had   brought   the   slug    gun   to   his

residence at or about the time that Mr. Bradshaw was murdered

with a request that Athakus Bryant hold the slug gun for a
                                               -9-
period of time.          A few days later, Defendant returned and showed

Athakus Bryant a rifle with a scope.

                                   2. Defense Evidence

       Mr. Bradshaw had been seen in Longwood, an area that was

known    to     have     drug-related          problems.            Mr.    Bradshaw    smoked

cocaine       with    and     purchased        cocaine    from       Patrick    Taylor      and

Tamara    Kelly.         On      the    Friday    before      his     disappearance,        Mr.

Bradshaw      purchased          cocaine    and      headed    toward       Tamara    Kelly’s

residence.           A witness saw Mr. Taylor and Ms. Kelly driving a

blue    Mustang        after      Mr.    Bradshaw’s       disappearance        had     become

public knowledge.              As a result of the fact that numerous blue

Mustangs had been seen in the area, the witness could do no more

than    say    that     he     thought,     but      could    not     confirm,       that   the

vehicle in which Mr. Taylor and Ms. Kelly were driving after Mr.

Bradshaw’s disappearance had signage referencing Century 21 on

the front bumper.            A second witness saw Mr. Taylor and Ms. Kelly

in Mr. Bradshaw’s Mustang on either the Sunday or the Monday

after Mr. Bradshaw’s disappearance and indicated that it was not

unusual    to    see     different         people     driving       Mr.    Bradshaw’s       car.

Another witness testified that, at approximately 8:30 p.m. on

the Saturday prior to the date upon which Mr. Bradshaw’s body

was     discovered,         he    saw    Mr.     Taylor       and    Ms.    Kelly     in    Mr.

Bradshaw’s vehicle.               Finally, after the date of Mr. Bradshaw’s
                                         -10-
disappearance        and    before     the    date     upon   which   news     coverage

concerning Mr. Bradshaw’s death began to appear, a member of the

Crips gang named Richard Antwan Brown appeared at his cousin’s

residence.          Although Mr. Brown usually had a neat and clean

appearance and dressed well, he was excited, in a disheveled

condition, had blood on his left sock, and emitted a foul odor.

                               B. Procedural Facts

     On 1 May 2008, a warrant for arrest charging Defendant with

murder was issued.            On 2 June 2008, the Brunswick County grand

jury returned bills of indictment charging Defendant with first

degree murder and conspiracy to commit murder.                           On 18 April

2011,    the    Brunswick      County        grand    jury    returned    a    bill   of

indictment      charging      Defendant       with     robbery    with   a    dangerous

weapon.    The charges against Defendant came on for trial at the

20 August 2012 criminal session of the Brunswick County Superior

Court.         On   17     September    2012,        the   jury   returned     verdicts

convicting      Defendant      as    charged.         At   the    conclusion    of    the

ensuing sentencing hearing, the trial court entered judgments

sentencing Defendant to a term of life imprisonment without the

possibility of parole based upon his conviction for first degree

murder, to a consecutive term of 180 to 225 months imprisonment

based upon his conviction for conspiracy to commit murder, and

to a consecutive term of 72 to 96 months imprisonment based upon
                               -11-
his conviction for robbery with a firearm.      Defendant noted an

appeal to this Court from the trial court’s judgments.

                        II. Legal Analysis

                       A. Evidentiary Issues

                       1. Standard of Review

    The admissibility of alleged hearsay evidence is a question

of law reviewable using a de novo standard of review.     State v.

McLean, 205 N.C. App. 247, 249, 695 S.E.2d 813, 815 (2010).

Under a de novo standard of review, this Court “considers the

matter anew and freely substitutes its own judgment” for that of

the trial court.    State v. Williams, 362 N.C. 628, 632-33, 669
S.E.2d 290, 294 (2008).     “A defendant is prejudiced by errors

relating to rights arising other than under the Constitution of

the United States when there is a reasonable possibility that,

had the error in question not been committed, a different result

would have been reached at the trial out of which the appeal

arises.”   N.C. Gen. Stat. § 15A-1443(a).2

                   2. Specific Evidentiary Issues

                      a. Mr. Brown’s Question
    2
      Although Defendant argues that the challenged evidentiary
rulings violated his federal and state constitutional rights,
that set of contentions is not properly before us given that
Defendant failed to advance these constitutional arguments
before the trial court. State v. Hunter, 305 N.C. 106, 112, 286
S.E.2d 535, 539 (1982) (stating that “a constitutional question
which is not raised and passed upon in the trial court will not
ordinarily be considered on appeal”).
                                           -12-
      In   his   first    challenge        to     the    trial       court’s     judgments,

Defendant      contends     that     the   trial        court    erred      by    excluding

certain     testimony     on     hearsay        grounds.             More   specifically,

Defendant argues that the trial court should have allowed the

admission of evidence to the effect that Ms. Moultrie’s cousin,

Mr. Brown, had asked his cousin, Shamus Bland, if he had heard

anything about a murder.             Defendant is not entitled to relief on

the basis of this contention.

      According to N.C. Gen. Stat. § 8C-1, Rule 801(c), hearsay

consists of “a statement, other than one made by the declarant

while testifying at the trial or hearing, offered in evidence to

prove the truth of the matter asserted.”                             A “statement,” for

hearsay-related      purposes,        is   defined       as     an    “oral      or   written

assertion.”      N.C. Gen. Stat. § 8C-1, Rule 801(a).                       “Out-of-court

statements offered for purposes other than to prove the truth of

the   matter     asserted      are   not    considered          hearsay.”         State    v.

Golphin, 352 N.C. 364, 440, 533 S.E.2d 168, 219 (2000) (citation

omitted), cert denied, 532 U.S. 931, 121 S. Ct. 1379, 149 L. Ed.
2d 305 (2001).

      Although the State argues that, while the excluded comment

took “the form of a question,” it was, in actuality, “an implied

assertion,” the challenged evidence was nothing more or less

than an inquiry concerning the extent to which the other party
                                          -13-
to a conversation had heard about a murder.                    Instead of using

this statement for the truth of the matter asserted, Defendant

sought the admission of Mr. Brown’s question for the purpose of

showing that it had been made and arguing that the posing of the

question implied that Mr. Brown had had some involvement in the

commission     of   Mr.    Bradshaw’s      murder.    However,      although      the

exclusion of the challenged evidence was error, we are unable to

see   that    “there     is   a    reasonable    possibility    that    .    .    .    a

different result would have been reached at the trial,” N.C.

Gen. Stat. § 15A-1443(a), in the event that the trial court had

allowed the admission of the evidence in question.                     Simply put,

the excluded evidence consisted of a vague comment that did not

identify     the    murder    in    question,    contained     no   admission         of

culpability, and provided no indication that Defendant was not

involved in the death of Mr. Bradshaw.                As a result, given the

limited      probative     value     of   the    excluded    evidence       and   the

strength of the State’s case against Defendant, we conclude that

the trial court’s decision to exclude the challenged evidence,

while erroneous, did not prejudice Defendant’s chances for a

more favorable outcome at trial.

                          b. Eric Bryant’s Statements

      Secondly, Defendant argues that the trial court erred by

excluding evidence concerning statements made by his brother,
                                            -14-
Eric    Bryant,         in   which,     according       to    Defendant,      Eric    Bryant

implicated himself in Mr. Bradshaw’s murder.                          More specifically,

Defendant contends that the trial court should have allowed him

to elicit evidence during his cross-examination of Special Agent

Kelly    Oaks      of     the    State    Bureau     of      Investigation     concerning

statements that Ms. Moultrie told Special Agent Oaks that Eric

Bryant made to her.              Defendant’s argument lacks merit.

       At       trial,    Defendant      sought      to      introduce     notes     made   by

Special Agent Oaks concerning statements made by Ms. Moultrie

during      a    polygraph       examination.         During        that   interview,       Ms.

Moultrie stated that Eric Bryant had said that he had “handled

[his] business” and had to “get the f*** out of here,” that Eric

Bryant had “overheard me talking to my sister about meeting

[Mr.] Bradshaw over at her house,” and that Mr. Bradshaw had

“screwed [the] family out of money [and] he was mad about it.”

According to Defendant, the trial court should have allowed the

admission         of     these     statements      on       the     grounds   that     these

statements         were         inconsistent       with       Ms.     Moultrie’s       trial

testimony; within the confines of the hearsay exceptions for

excited         utterances,       statement     of      a    then-existing     mental        or

emotional        condition,       and    statements         against    interest;      or    not

hearsay at all.
                                                -15-
       The       evidence       that    Defendant       sought   to    elicit   concerning

Eric Bryant’s statements consisted of Ms. Moultrie’s statements

to Special Agent Oaks concerning statements that Eric Bryant

made       to    her.      In    view      of   Defendant’s      contention     that    these

statements            tended    to     exculpate    Defendant      and    inculpate      Eric

Bryant, it is clear that Defendant sought to use most, if not

all, of Eric Bryant’s statements for the truth of the matter

asserted.             As a result, in order to obtain the admission of

these statements, Defendant was required to show that “each part

of   the        combined       statements       conforms    to    an   exception    to    the

hearsay rule.”            N.C. Gen. Stat. § 8C-1, Rule 805.

       Aside from the fact that Defendant has not, in his brief,

explained how the statements that Ms. Moultrie made to Special

Agent Oaks contradicted Ms. Moultrie’s trial testimony,3 we are

not, for the most part, satisfied that the statements attributed

to   Eric        Bryant    either       failed     to   constitute       hearsay   or    fell

within          the   scope     of   any    applicable     hearsay       exception.       For

example, Defendant has not explained how any portion of Eric

Bryant’s statements, as recounted by Ms. Moultrie, constituted

“[a] statement describing or explaining an event or condition
       3
      In view of Defendant’s admission that Ms. Moultrie did not
testify concerning the extent to which Eric Bryant overheard her
conversation with her sister about meeting Mr. Bradshaw in her
trial testimony, we are unable to see how the portion of Ms.
Moultrie’s testimony concerning that subject would be relevant
for impeachment-related purposes.
                                           -16-
made while the declarant was perceiving the event or condition,

or   immediately        thereafter.”            N.C.    Gen.    Stat.    §     8C-1,   Rule

803(1).       Similarly, Defendant has                 failed to explain how any

portion of Eric Bryant’s statements “relat[ed] to a startling

event or condition made while the declarant was under the stress

of excitement caused by the event or condition.”                                N.C. Gen.

Stat.    §    8C-1,    Rule      803(2).        Finally,       while    “[a]    statement

tending to expose the declarant to criminal liability is . . .

admissible in a criminal case [if] corroborating circumstances

clearly      indicate      the    trustworthiness        of    the     statement,”     N.C.

Gen.    Stat.   §     8C-1,      Rule   804(b)(3),       Defendant       has    failed    to

demonstrate      the       existence       of     the     required       “corroborating

circumstances.”         See, e.g., State v. Pickens, 346 N.C. 628, 642,

488 S.E.2d 162, 169-70 (1997).                  As a result, the trial court did

not err by excluding evidence concerning the statements that

Eric Bryant made to Ms. Moultrie.

                    c. Ms. Moultrie’s Suppression Motion

       Thirdly, Defendant contends that the trial court erred by

failing to allow the admission of evidence concerning statements

contained in affidavits submitted in support of Ms. Moultrie’s

motion to suppress statements made during an interview conducted

by   investigating         officers     for     the    purpose    of    impeaching       her

testimony.          More    specifically,         Defendant      contends       that     the
                                               -17-
information contained in these affidavits, which were executed

by   Ms.      Moultrie’s      defense       counsel,        was    admissible       for    the

purpose of challenging the credibility of her trial testimony,

which    was      consistent        with    the       statements     made       during    this

interview.        We do not find Defendant’s contention persuasive.

       After      being     charged      with      involvement      in    Mr.     Bradshaw’s

murder,       Ms.       Moultrie    moved       to     suppress     her     statement       to

investigating officers on the grounds that her statement had

resulted         from     unlawful       police       coercion.           Ms.     Moultrie’s

suppression          motions,      which       were     accompanied        by     affidavits

executed by her trial counsel on the basis of information and

belief,       asserted       that     Ms.       Moultrie      had    been        threatened,

intimidated,         subjected      to     sleep      deprivation,       deprived    of    the

ability to communicate with family members, and told that she

would go to jail in the event that she did not make a statement.

After the State introduced evidence concerning the statements

that    Ms.      Moultrie    made     during         this   interview     at    Defendant’s

trial      for      corroborative          purposes,        Defendant       unsuccessfully

sought     to       cross-examine        Ms.     Moultrie      about      the     statements

concerning        the     circumstances         surrounding        the    making     of    her

original      statement       contained         in    her   suppression         motions    and

supporting affidavits.               In his brief, Defendant contends that,

since these statements were made in documents signed and filed
                                         -18-
by her authorized agents, he was entitled to use them for the

purpose of attacking the credibility of her trial testimony.

        A careful review of the appellate decisions relating to

this    issue    establishes      that    the    trial    court’s   ruling      was

consistent with the Supreme Court’s decision in State v. Gell,

351 N.C. 192, 524 S.E.2d 332, cert. denied, 531 U.S. 867, 121 S.

Ct. 163, 148 L. Ed. 2d 110 (2000).                  In Gell, the defendant

sought to question two witnesses concerning allegations made in

connection with the litigation of suppression motions in which

the witnesses alleged that certain inculpatory statements that

they    had   previously   made    to     investigating     officers     had    been

obtained by coercion.          Id. at       208, 524 S.E.2d at 343.               In

rejecting     this   contention,     the    Supreme      Court   held   that    the

“motions to suppress and supporting affidavits were inadmissible

hearsay,” that the “trial court correctly prohibited defendant

from    questioning     [the      witnesses]       regarding      the    specific

documents filed on their behalf in their individual cases,” and

that “defendant was not prevented from impeaching the witnesses

by     questioning    them     about       the     voluntariness        of     their

statements.”     Id. at 209, 524 S.E.2d at 343.             Although Defendant

attempts to distinguish Gell on the basis of a contention that

the    Court’s   holding   conflicted       with   decisions     made    in    prior

cases, we believe that the decisions upon which Defendant relies
                                         -19-
are factually distinguishable from Gell.               In addition, even if a

conflict of the type that Defendant posits actually exists, we

are bound by the most recent authority from the Supreme Court

relevant   to    any    particular       issue,   which    Defendant,       in    this

instance, appears to concede to be Gell.               State v. Whitaker, 201
N.C. App. 190, 201-02, 689 S.E.2d 395, 402 (2009) (holding that

“we do not have authority to overrule decisions of the Supreme

Court”), aff’d, 364 N.C. 404, 700 S.E.2d 215 (2010).                              As a

result, the trial court did not err by precluding Defendant from

cross-examining        Ms.    Moultrie    concerning      the    contents    of    the

suppression motion and supporting affidavits that were signed

and filed by her trial counsel.

                               B. In Camera Review

       Next,    Defendant      has   requested     that      this   Court     review

certain documents that the trial court declined, after an in

camera review, to order be provided to Defendant for the purpose

of ascertaining if they contained exculpatory information that

should have been disclosed to Defendant prior to trial.                             We

conduct such reviews on a de novo basis, State v. Tadeja, 191

N.C.   App.    439,    449,    664 S.E.2d 402,   410      (2008),   with     our

practice being to “examine the sealed records to determine if

they contain information that is ‘both favorable to the accused

and material [to either] his guilt or punishment.’”                         State v.
                                               -20-
McGill, 141 N.C. App. 98, 101-02, 539 S.E.2d 351, 355 (2000)

(alteration in original) (quoting Pennsylvania v. Ritchie, 480
U.S. 39, 57, 107 S. Ct. 989, 1001, 94 L. Ed. 2d 40, 57 (1987)).

After carefully reviewing the sealed information, we conclude

that the trial court did not err by refusing to order that any

of the information contained in the documents in question be

disclosed to Defendant prior to trial.

                         C. Motion for Appropriate Relief

      On 25 March 2014, Defendant filed a motion for appropriate

relief     with    this       Court     pursuant      to    N.C.    Gen.     Stat.        §   15A-

1418(a).          In    his     motion,    Defendant         alleges      that      the       State

unlawfully failed to inform him of the existence of evidence

that he believes to have been in its possession at the time of

or   prior    to       trial     and    requests       that    we    either        vacate       his

convictions        or    remand     this       case   to    the     trial    court        for    an

evidentiary        hearing.            After     carefully        reviewing        Defendant’s

motion and the attached supporting materials, we conclude that

Defendant’s motion for appropriate relief should be denied.

      As    we    have     already       noted,       Defendant      presented       evidence

tending      to    suggest        that     individuals         other        than    Defendant

murdered     Mr.        Bradshaw.          For    example,           Defendant       elicited

evidence     tending       to    show     that    Mr.      Brown    was   seen      after       Mr.

Bradshaw’s death in a disheveled condition with blood on one of
                                             -21-
his socks.           Similarly, Defendant elicited evidence tending to

show that Mr. Taylor and Ms. Kelly were seen in possession of

Mr. Bradshaw’s automobile on a number of occasions after the

murder.          In     response      to     this        second       defense      contention,

investigating officers interviewed Mr. Taylor, who led them to a

second       blue     Mustang      that     was    similar       to    the     one    that    Mr.

Bradshaw had owned.                 More specifically, Mr. Bradshaw owned a

2007       Mustang     with    a    black    convertible          top    while       the    other

vehicle was a 2008 Mustang with a beige convertible top.4

       In    rebuttal,        Mr.    Taylor       testified       that,      despite       having

lived in Longwood for his entire life, he had never seen Mr.

Bradshaw or Mr. Bradshaw’s vehicle.                         According to Mr. Taylor,

Aleisha Faircloth owned the blue Mustang with a cream-colored

top.       Mr. Taylor had been in the back of Ms. Faircloth’s Mustang

while       it   had    been    parked       in    his     driveway       on    one    or    more

occasions.

       Subsequently,           Defendant          sought     to       determine       how    the

investigating          officers      could    have       known    that       Ms.   Faircloth’s

vehicle was a 2008, rather than a 2007, model.                            As the result of

a title and vehicle history information search performed by a

defense investigator, Defendant located documentation tending to

suggest      that      the    certificate         of   origin     associated          with   Ms.
       4
      Photographs of the 2008 blue Mustang were admitted into
evidence as State’s Exhibit Nos. 193 and 194.
                                             -22-
Faircloth’s vehicle had been issued in Dearborn, Michigan, on 25

April 2008; that the vehicle had been assigned to a dealership

in Oklahoma City, Oklahoma, at that time; that the vehicle had

been purchased by a rental car dealership in Charlotte on 29

April 2008; that the vehicle had been transferred to Ford Motor

Credit         on    10    December    2008;         that    the     vehicle    had    been

transferred to Quality Motor in Whiteville on 23 December 2008;

and that the vehicle was purchased by a couple residing in Ash

on   23    December         2008.      Based    upon        this    evidence,    Defendant

contends that, since Ms. Faircloth’s Mustang could not have been

in   Brunswick            County    during     the    time     in    which     the    murder

occurred, the State was or should have been aware of this fact;

and that he is entitled to relief from his convictions based

upon the State’s failure to disclose this evidence.

                           1. Statutory Grounds for Relief

      As an initial matter, Defendant directs our attention to

N.C. Gen. Stat. § 15A-903(a)(1), which requires the State, upon

request, to “make available to the defendant the complete files

of   all       law   enforcement      agencies,       investigatory       agencies,       and

prosecutors’ offices involved in the investigation of the crimes

committed or the prosecution of the defendant,” and N.C. Gen.

Stat.      §    15A-907,      which    makes     this       disclosure       obligation    a

continuing one.              However, statutory violations such as those
                                         -23-
alleged to have occurred in this instance are not cognizable in

a motion for appropriate relief made more than ten days after

the entry of judgment.          N.C. Gen. Stat. § 15A-1415(b).                      As a

result, given that Defendant’s motion for appropriate relief was

filed more than ten days after the entry of judgment, he is not

entitled to relief from his convictions on the basis of alleged

violations of N.C. Gen. Stat. §§ 15A-903(a)(1) and 15A-907.

                    2. Presentation of False Evidence

      Secondly,     Defendant       contends     that     the    State’s       conduct

amounted to the knowing presentation of misleading testimony in

violation of his federal and state constitutional right to due

process.   Assuming, without deciding, that the non-disclosure of

the   evidence    described    in    Defendant’s        motion    for    appropriate

relief constituted the knowing use of false evidence, we do not

believe    that    Defendant        is    entitled      to      relief    from       his

convictions on the basis of this contention.

      In Napue v. Illinois, 360 U.S. 264, 265, 79 S. Ct. 1173,

1175, 3 L. Ed. 2d 1217, 1219 (1959), the United States Supreme

Court   addressed    the   issue         of   whether    “the     failure      of    the

prosecutor to correct the testimony of the witness which he knew

to be false denied petitioner due process of law in violation of

the   Fourteenth    Amendment       to    the   Constitution       of    the   United

States” and held that         “a conviction          obtained through use of
                                               -24-
false     evidence,      known     to     be    such       by    representatives          of   the

State, must fall under the Fourteenth Amendment” regardless of

whether the false evidence which the State knowingly presented

was   relevant      to   the      issue    of    the       defendant’s         guilt    or     “the

credibility of the witness.”                   Id. at 269, 79 S. Ct. at 1177, 3
L. Ed. 2d at 1221.                Similarly, this Court has held that the

“[k]nowing use by the prosecution of materially false testimony

violates a defendant’s right to a fair trial.”5                               State v. Morgan,

60 N.C. App. 614, 622, 299 S.E.2d 823, 828 (1983).

      “The    United        States      Supreme           Court       has     established      the

standard of materiality under which the knowing use of perjured

testimony requires a conviction to be set aside if there is any

reasonable     likelihood          that        the    false       testimony          could     have

affected the judgment of the jury.”                             State v. Call, 349 N.C.
382, 405, 508 S.E.2d 496, 511 (1998) (quotation marks omitted)

(quoting State v. Sanders, 327 N.C. 319, 336, 395 S.E.2d 412,

424 (1990)).

      In    attempting       to    persuade          us    that       the     allegedly      false

evidence     that     the      State      presented          at       trial    was     material,

Defendant     argues        that     the       evidence          in    question        “deprived
      5
      In his motion for appropriate relief, Defendant does not
appear to allege that the State made knowing use of false
evidence.    Instead, Defendant simply argues that he was
“deprived of his right to due process of law by the false
impression created at his trial.” Morgan, 60 N.C. App. at 623,
299 S.E.2d at 829.
                                          -25-
[Defendant] of a strong jury argument that its witnesses saw

exactly     what    they    believed      they     had    seen    –    Adam    Bradshaw’s

Mustang in Longwood, after the murder, under the control of

persons unrelated to the defendant.”                    We do not find Defendant’s

argument persuasive for a number of reasons.

       As an initial matter, the State’s case against Defendant

was    a   strong    one.       Among     other       things,    the    State       elicited

evidence        tending    to   show    that     Defendant,      unlike       either      Mr.

Taylor or Mr. Brown, had a strong motive for wanting to kill Mr.

Bradshaw.         In addition, Ms. Moultrie testified that Defendant

had made statements about wanting to kill Mr. Bradshaw, had had

her arrange a meeting between himself and Mr. Bradshaw on the

evening on which Mr. Bradshaw was killed, and claimed to have

been   involved      in    killing     Mr.     Bradshaw    after       the    murder.       A

number     of    witnesses      without      any   apparent      motive       to    testify

falsely     stated    that      Defendant       had    been     dropped       off    at   the

location at which the meeting with Mr. Bradshaw was supposed to

occur, that Mr. Bradshaw had an appointment at the same time and

location specified in Ms. Moultrie’s testimony, and that Mr.

Bradshaw went to the location at which the meeting was scheduled

to occur at the time at which Defendant was shown to have been

present.         In addition, the record evidence reflects that Mr.

Bradshaw was killed at the location at which he was supposed to
                                        -26-
meet Defendant, that Defendant’s DNA was present in the vicinity

of   the   location    at    which    Mr.   Bradshaw   was    killed,    that   Mr.

Bradshaw’s body was disposed of in the manner described in his

admission to Ms. Moultrie, and that Defendant owned a weapon

that   was   capable    of    inflicting       the   wounds   that    caused    Mr.

Bradshaw’s    death.         As   a   result,    the   State’s    case    against

Defendant was a strong one.

       In addition, the fact that Mr. Taylor was seen driving Mr.

Bradshaw’s vehicle after the murder does not tend to exculpate

Defendant.    The record is devoid of any evidence tending to show

how Mr. Taylor might have obtained possession of Mr. Bradshaw’s

car.    In addition, the record contains evidence that Defendant

might not have been alone at the time that Mr. Bradshaw was

murdered.     As a result, the record does not establish that any

involvement in Mr. Bradshaw’s murder that Mr. Taylor might have

had was exclusive of Defendant’s involvement in the commission

of that crime.

       Finally, Mr. Taylor did not indicate a specific time in

which he rode in Ms. Faircloth’s Mustang.               Although the evidence

offered on Defendant’s behalf tended to show that Mr. Taylor was

seen riding in Mr. Bradshaw’s vehicle after the date upon which

the murder occurred, the same cannot be said of Mr. Taylor’s

claim to have ridden in Ms. Faircloth’s Mustang.                     As a result,
                                      -27-
any testimony by Mr. Taylor to the effect that he rode in Ms.

Faircloth’s vehicle did little to rebut Defendant’s claim that

he had been seen in Mr. Bradshaw’s vehicle after his death.                    As

a result, Mr. Taylor’s rebuttal testimony was not as conclusive

as Defendant tends to suggest.

      As a general proposition, reviewing courts have found the

materiality necessary to support an award of relief in instances

in which the defendant’s conviction was based upon the testimony

of the witness who provided the knowingly false evidence.                     See

Napue, 360 U.S. 264, 79 S. Ct. 1173, 3 L. Ed. 2d 1217; Mooney v.

Holohan, 294 U.S. 103, 55 S. Ct. 340, 79 L. Ed. 791 (1935);

Giglio v. United States, 405 U.S. 150, 92 S. Ct. 763, 31 L. Ed.
2d 104 (1972); Morgan, 60 N.C. App. 614, 299 S.E.2d 823.                       In

each of      those cases, the State’s case against the defendant

hinged on the testimony of a witness whose credibility could not

be   fully    evaluated    given    the    prosecution’s    failure     to   fully

disclose reasons for questioning the witness’ veracity.                  In this

case, on the other hand, the undisclosed evidence related to the

credibility of a witness whose testimony did not have such a

direct bearing on the issue of Defendant’s guilt.                As a result,

given   that    we   are   unable    to    determine   that    “there    is   any

reasonable     likelihood    that    the    [purportedly]     false   testimony

could have affected the judgment of the jury,” Call, 349 N.C. at
                                    -28-
405, 508 S.E.2d at 511, we conclude that the Napue claim set out

in Defendant’s motion for appropriate relief lacks merit.

                              3. Brady Claim

    Finally, Defendant asserts that the State violated his due

process rights by failing to disclose the existence of evidence

tending   to   show   that   Ms.   Faircloth’s   car   was   not    in   North

Carolina at the time of Mr. Bradshaw’s murder.               Once again, we

conclude that Defendant is not entitled to relief based on this

claim.

    As the Supreme Court held in Brady v. Maryland, 373 U.S.
83, 87, 83 S. Ct. 1194, 1196-97, 10 L. Ed. 2d 215, 218 (1963),

“the suppression by the prosecution of evidence favorable to an

accused upon request violates due process where the evidence is

material either to guilt or to punishment, irrespective of the

good faith or bad faith of the prosecution.”                 However, “the

United States Supreme Court [has] rejected the idea that every

nondisclosure    automatically     constitutes    reversible       error    and

held that ‘prejudicial error must be determined by examining the

materiality of the evidence.’”         State v. Tirado, 358 N.C. 551,

589, 599 S.E.2d 515, 540 (2004) (quoting State v. Howard, 334
N.C. 602, 605, 433 S.E.2d 742, 744 (1993)), cert. denied, 544
U.S. 909, 125 S. Ct. 1600, 161 L. Ed. 2d 285 (2005).                       “‘The

evidence is material only if there is a reasonable probability
                                       -29-
that, had the evidence been disclosed to the defense, the result

of the proceeding would have been different.                       A “reasonable

probability” is a probability sufficient to undermine confidence

in the outcome.’”        Id. at 589, 599 S.E.2d at 540-41 (quoting

United States v. Bagley, 473 U.S. 667, 682, 105 S. Ct. 3375,

3383,   87   L.    Ed.   2d   481,   494      (1985)).      Assuming,    without

deciding, that the State failed to disclose the information upon

which Defendant’s claim relies, we are unable to conclude that

the     undisclosed      evidence       satisfies        Brady’s     materiality

requirement.

      As we have previously indicated, Defendant contends that

his ability to present an effective defense was hampered by the

State’s suggestion on rebuttal that Mr. Taylor was driving Ms.

Faircloth’s       Mustang,    rather    than     Mr.     Bradshaw’s     Mustang,

immediately after Mr. Bradshaw’s death.                  In view of the fact

that the State’s case against Defendant was a strong one, the

fact that Mr. Taylor was seen in possession of Mr. Bradshaw’s

vehicle after the date of the murder does not tend to exculpate

Defendant, and the fact that Mr. Taylor never testified that he

had been a passenger in Ms. Faircloth’s vehicle around the time

of Mr. Bradshaw’s death, his testimony did little, if anything,

to rebut Defendant’s evidence.                As a result, given that the

undisclosed evidence does little to undermine our confidence in
                                           -30-
the   outcome   reached      at    Defendant’s     trial,     we   conclude    that

Defendant     has   failed    to       establish      the   materiality   of    the

undisclosed     evidence.         As   a    result,    Defendant’s    motion    for

appropriate relief should be, and hereby is, denied.6

                                  III. Conclusion

      Thus, for the reasons set forth above, we conclude that

none of Defendant’s challenges to the trial court’s judgments

have merit and that Defendant’s motion for appropriate relief

should be denied.         As a result, the trial court’s judgments

should, and hereby do, remain undisturbed.

      NO ERROR.

      Judge ROBERT N. HUNTER, Jr., concurred in this opinion

prior to 6 September 2014.

      Judge DAVIS concurs.

      Report per Rule 30(e).
      6
      According to N.C. Gen. Stat. § 15A-1418(b), “[w]hen a
motion for appropriate relief is made in the appellate division,
the appellate court must decide whether the motion may be
determined on the basis of the materials before it, [or] whether
it is necessary to remand the case to the trial division for
taking evidence or conducting other proceedings . . ..    If the
appellate court does not remand the case for proceedings on the
motion, it may determine the motion in conjunction with the
appeal and enter its ruling on the motion with its determination
of the case.” As a result of our belief that we do not need to
have additional factual development in order to decide the
issues raised by Defendant’s motion for appropriate relief on
materiality grounds, we believe that we are in a position to
address the issues raised by Defendant’s motion for appropriate
relief on the merits without the necessity for conducting
further proceedings.